El Juez Asociado Señor Franco Soto,
emitió la opinión del tribunal.
Esta es una acción sobre reivindicación y reclamación de frutos establecida por un administrador judicial a nombre de ciertos herederos. En la demanda se alega que Vicente Irizarri falleció abintestato en Utuado el 28 de marzo de 1901; que se hizo la declaratoria de herederos a favor de sus hijos que se designan en la demanda; que en octubre 8, 1919, se le nombró al demandante administrador judicial del caudal de la herencia y que el demandado desde hace unos ocho años se apropió de una porción de terreno con raía cabida de 11 hectáreas, perteneciente a la herencia, y cuyo terreno posee y disfruta actualmente dicho demandado.
El demandado excepcionó la demanda, alegando que el demandante carecía de capacidad legal para demandar, por-que “su facultad está limitada tan sólo a actos de adminis-tración, sin que pueda en modo alguno asumir la represenr *330tación de los herederos de dicho causante para establecer una acción que sólo a aquéllos compete.”
La corte inferior aceptando el motivo alegado, sostuvo la excepción y desestimó la demanda concediendo un plazo de 10 días para enmendar. El demandante resistió a esta resolución y pidió que se dictara sentencia y la corte así lo hizo declarando sin lugar la demanda con costas.
El apelante invoca para sostener el recurso, el artículo 51 de la Ley de Procedimientos Legales Especiales, que dice:
“Será deber de los administradores y mientras éstos se nombren, de los albaeeas, representar al finado en todos los procedimientos comenzados por o contra el mismo antes de su muerte, y los que se promovieran después por o contra el caudal de la herencia. Las ac-ciones o procedimientos instituidos por o contra el finado se suspen-derán a su muerte ínterin se haga cargo el albaeea o se nombre un administrador y el albaeea o administrador quedará subrogado como parte en la acción.”
Por una ficción de la ley el administrador es la continua-ción jurídica de la persona del difunto y de ahí es la autori-dad de aquél para representarle en todos los pleitos que se promuevan contra la herencia o de ejercitar las acciones que procedan en pro de la misma. Pero esta continuación de la persona del causante está limitada únicamente al pe-ríodo que media desde el fallecimiento hasta la declaráción de herederos. Después de esto el papel del administrador se contrae, como en los juicios de testamentaría, a los ac-tos de mera administración y a los que sean indispensables para llenar los deberes de su cargo.
Manresa en sus comentarios a la Ley de Enjuiciamiento Civil de donde se origina la ley de procedimientos legales especiales, hace un estudio comparativo de las facultades de un administrador judicial en los juicios de abintestato y tes-tamentarios, y dice k>' siguiente:
“Como en los abintestatos nadie tiene personalidad para repre-sentar a la herencia hasta que se hace la declaración de herederos por auto o sentencia firme, preciso era que determinase la ley quién *331había de tener mientras tanto esa representación para el ejercicio de los derechos activos y pasivos del caudal hereditario, y así se hizo por el citado art. .1008, confiriéndola al administrador de los bienes. No concurre aquella circunstancia en las testamentarías, puesto que consta desde luego quiénes son los herederos, y es justo y proce-dente darles intervención en todo lo que es de su interés, limi-tando la del administrador a los actos de mera administración y a lo que sea indispensable para llenar los deberes de su cargo. Por esto se declara en el art. 1097 que no es aplicable a las testamen-tarías el 1008 antes citado, que determina las atribuciones del ad-ministrador en los abintestatos, y en su lugar se establece lo que ordena el 1098, el cual previene que ‘el administrador de la testa-mentaría sólo tendrá la representación de la misma en lo que se relacione directamente con la administración del caudal, su custo-dia y conservación y en tal concepto podrá y deberá gestionar lo conducente para ello, ejercitando las acciones que procedan.’ ” Man-resa, Ley de- Enjuiciamiento Civil, tomo 4, pág. 496.
En la demanda se alega qne fallecido Vicente Irizarry se hizo la declaración de herederos en favor de sns hijos y aparece claro la falta de capacidad legal del administrador para iniciar esta acción, siendo inútil, además, qne la corte inferior concediera ■ el permiso para enmendar por no ser enmendable la demanda.

Debe confirmarse la sentencia apelada.